Citation Nr: 0306530	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  96-04 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a nervous disorder, 
to include post-traumatic stress disorder (PTSD) with bipolar 
disorder.  

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
November 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  The November 
1995 and subsequent rating decisions denied entitlement to 
service connection for a nervous disorder, to include PTSD 
and a personality disorder.  The May 1990 and subsequent 
rating decisions denied entitlement to TDIU.  

In November 1998, the Board remanded the case to determine 
and attempt to corroborate the veteran's alleged PTSD 
stressors and to afford the veteran a VA PTSD examination.  
This matter is now before the Board for appellate review.  

In order to avoid duplicate VA psychiatric examinations, 
appellate consideration of the issue of TDIU will be deferred 
pending completion of the development requested in the REMAND 
portion of this decision.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD and bipolar 
disorder based on his account of service in the Korean 
demilitarized zone (DMZ), where he feared for his life on a 
daily basis, and the death of his mother while he was in 
service.  

2.  There is credible supporting evidence that the claimed 
in-service stressors actually occurred.  



CONCLUSION OF LAW

PTSD with bipolar disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the service connection claim in 
compliance with The Veterans Claims Assistance Act of 2000.  
The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claims for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A (West 2002).  The VA shall notify the 
claimant and the claimant's representative, if any, of the 
evidence that is necessary to substantiate the claim, which 
evidence the claimant is to provide, and which evidence the 
VA will attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers, 
and the veteran received a VA PTSD examination in April 2002.  
The veteran and his representative filed several lay 
statements with the RO, and the veteran provided sworn 
testimony at the August 1998 video hearing before the Board.  
The RO's March 2002 letter informed the veteran of the 
applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  In these 
documents, VA informed the veteran that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his service connection 
claim.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the service 
connection claim, told which party was responsible for 
obtaining specific types of evidence, provided ample 
opportunity to submit such evidence, and VA has obtained such 
evidence or confirmed its unavailability.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to service connection for a nervous disorder,
to include PTSD with bipolar disorder

For the veteran to establish service connection for a 
psychiatric disorder, the evidence must demonstrate that a 
psychiatric disorder was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).  To 
establish direct service connection for a psychiatric 
disorder, the veteran must submit evidence of the current 
psychiatric disorder, in-service diagnosis or treatment of 
the psychiatric disorder, and a nexus opinion by a medical 
professional relating the current psychiatric disorder to 
active service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For PTSD in particular, the veteran must submit medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a), medical evidence establishing a link between 
current symptoms of PTSD and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  

The veteran has current PTSD with bipolar disorder, according 
to the DSM-IV.  A valid claim requires proof of a present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see 38 C.F.R. § 4.125(a).  In July 1996, a private 
examiner stated a diagnosis of PTSD, and in December 2001, a 
VA staff psychiatrist prescribed medications to treat PTSD 
symptoms, which included nightmares, hypervigilence, poor 
sleep, irritability, intrusive recollections, numbness, and 
distancing.  In April 2002 and August 2002, the veteran's 
regular VA psychologist opined that the veteran met the DSM-
IV criteria for PTSD and bipolar disorder.  While the VA 
examiner in April 2002 concluded that the veteran did not 
meet the criteria for a diagnosis of PTSD, there is 
sufficient evidence diagnosing PTSD which supports his claim.  

The medical evidence also includes a link between current 
symptoms of PTSD with bipolar disorder and the veteran's 
alleged in-service stressors.  The veteran's regular VA 
psychologist opined that the veteran had experienced, 
witnessed, or been confronted with events in Korea that 
involved actual or threatened death or serious injury.  
Although service medical records suggested immature 
personality disorder to military examiners, the VA 
psychologist had the benefit of reviewing the veteran's 
entire service and post-service medical history.  Based on 
review of the veteran's entire medical history and knowledge 
of his symptoms during two years of psychological treatments, 
the veteran's regular VA psychologist opined that PTSD with 
bipolar disorder had resulted from service in Korea, where 
the veteran feared for his life on a daily basis.  

Finally, credible supporting evidence shows that the 
veteran's alleged in-service stressors occurred.  The 
occurrence of the claimed stressor must be corroborated by 
credible supporting evidence when the claimed stressor for 
PTSD is not combat-related.  Pentecost v. Principi, 16 Vet. 
App. 124, 127 (2002).  Service department records confirm 
that the veteran served as a radar repairman in service and 
that he was stationed in Korea from May 1965 to June 1966.  
In fact, the veteran worked so near the DMZ that he could 
hear the workers who were bused in every day to the otherwise 
uninhabited Propaganda Village in North Korea.  To get to his 
radar repair work, the veteran had to pass several 
checkpoints at bridges, which were always rigged with 
explosives.  He reported feeling anxious and nervous because 
his commanding officers told him that a full invasion from 
North Korea could literally overrun his position in seconds.  
He was upset when he was moved from what he described as a 7-
second kill zone to a 3-second kill zone.  All day long, 
aircraft flew low overhead, and fairly often, the veteran 
heard small arms fire.  Theft was a problem because supplies 
were stolen for sale on the black market.  On a particularly 
frightening night, the veteran thought he heard odd sounds, 
and the next morning, he found that barbed wire near his 
building had been cut.  He also saw the decapitated head of a 
Korean man, who had been caught stealing supplies, hanging on 
a post outside of the Turkish soldiers compound.  Although he 
saw no actual combat, the veteran's unit went into combat 
readiness when a small North Korean submarine infiltrated a 
local river and a small band of North Koreans ran across the 
minefield in "no man's land."  The veteran suffered 
additional stress in Korea because his mother unexpectedly 
died while he was so far away.  The veteran's regular VA 
psychologist, as well as a June 1997 private psychologist, 
found it credible that these traumatic events occurred in 
service and caused the veteran's current PTDS with bipolar 
disorder.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); 
38 C.F.R. § 3.304(f).  

At least a preponderance of the evidence supports the claim, 
and entitlement to service connection for PTSD with bipolar 
disorder must be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.303, 3.304(f); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
55 (1990).  


ORDER

Entitlement to service connection for PTSD with bipolar 
disorder is granted.  




REMAND

In light of the grant of service connection for PTSD, the RO 
must take appropriate action to establish the initial rating 
for PTSD with bipolar disorder; the rating of the veteran's 
PTSD is inextricably intertwined with the issue of 
entitlement to TDIU.  

To ensure that the VA has met its duty to assist and inform 
the veteran in the development of the claim, the case is 
REMANDED to the RO for the following development:  

1.  The veteran should be afforded a VA 
psychiatric  examination to determine the 
current level of severity of his PTSD 
with bipolar disorder.  Any further 
indicated special studies should be 
conducted.  Failure of the veteran to 
report for a scheduled examination 
without good cause could have adverse 
results.  See 38 C.F.R. § 3.655 (2002).  
The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
The examiner should take specific note of 
the veteran's reported and documented 
medical history.  

The examiner should fully describe the 
effects of the veteran's PTSD with 
bipolar disorder upon the veteran's 
ordinary activity, including employment 
in his previous occupations of paramedic 
and registered nurse, and offer a medical 
opinion as to the degree of social and 
industrial impairment due to service-
connected PTSD with bipolar disorder.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that is responsive to 
and in complete compliance with the 
directives of this remand, and if it is 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should assign the 
initial rating for PTSD with bipolar 
disorder and readjudicate the claim of 
entitlement to TDIU based upon the entire 
evidence of record.  All pertinent law, 
Court decisions, and regulations, 
including 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.66, should be considered.  If the claim 
for TDIU remains in a denied status, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claim.  The RO's actions should 
follow the Court's instructions detailed 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the TDIU 
claim should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

